NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Argued September 28, 2018
                                Decided July 29, 2019

                                        Before

                    KENNETH F. RIPPLE, Circuit Judge

                    DIANE S. SYKES, Circuit Judge

                    MICHAEL Y. SCUDDER, Circuit Judge

No. 18-1874

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Central District of Illinois.

      v.                                       No. 12-cr-30078

CHARLES HOLLMAN,                               Sue E. Myerscough,
    Defendant-Appellant.                       Judge.

                                      ORDER

       In 2013 Charles Hollman pleaded guilty to possessing child pornography in
violation of 18 U.S.C. § 2252A(a)(5)(B), and the district court sentenced him to 63
months’ imprisonment and imposed a seven-year term of supervised release. Shortly
after his release, Hollman’s probation officer found him once again in possession of
child pornography. The district court found by a preponderance of the evidence that
this new possession of child pornography violated the terms of his supervised release
and warranted the imposition of the minimum five-year term of reimprisonment
mandated by 18 U.S.C. § 3583(k). Hollman appealed his new term of reimprisonment,
and we heard oral argument in September 2018.
No. 18-1874                                                                         Page 2

        In October 2018 the Supreme Court granted certiorari in United States v.
Haymond, a case in which the Tenth Circuit had held § 3583(k) unconstitutional under
the reasoning of Apprendi v. New Jersey, 530 U.S. 466 (2000) and Alleyne v. United States,
570 U.S. 99 (2013). We stayed our consideration of Hollman’s appeal pending the
Court’s decision in Haymond. The Court issued its opinion in Haymond in late June,
affirming the Tenth Circuit and holding that the district court’s reimprisonment of
Haymond for the minimum term of five years required by § 3583(k) based only on a
judicial finding of a supervised release violation under a preponderance standard
offended the Fifth and Sixth Amendments. See United States v. Haymond, 139 S. Ct. 2369
(2019).

       Consistent with our order staying this appeal, the parties have responded to
Haymond by submitting a joint motion for remand. They agree that Haymond requires
our vacating the district court’s judgment revoking Hollman’s supervised release. From
there, however, the parties offer competing views on whether the district court’s
imposing the minimum five-year term of reimprisonment made mandatory by § 3583(k)
was harmless in light of Hollman’s having pleaded guilty in September 2018 to
possessing child pornography—the same conduct on which the district court based its
finding of the supervised release violation. The parties agree that the proper course is to
remand to allow the district court to hear their competing positions and consider the
proper application of Haymond.

        We too agree and appreciate the parties conferring, coordinating, and submitting
their joint motion for remand. Accordingly, we grant the motion and VACATE the
district court’s revocation judgment and REMAND for further proceedings.